This was a bill in equity for the cancellation of a deed from the plaintiff' to A. J. Lawrence, as having; been procured by fraud; and also of a deed made the same day of the same premises from the said Lawrence to Messrs. Campbell & Turton, on the ground that they had notice of the fraud.
It was urged by the counsel for plaintiff, among other things, that Lawrence never having had possession of the land, and not having had his own deed recorded before he sold to Campbell & Turton, could not convey title.
judgment oe the court.
It is ordered- adjudged and considered by the Court here that the plaintiff do take nothing by his bill of complaint, and that the defendants do go hence without delay.
Elisha H. Allen.
Herman A. Widemann.
I concur in the judgment in favor of the defendants, Campbell & Turton, but think judgment should be against the defendant Lawrence.
Alered S. Hartwell,
Justice Supreme Court.